J-A29034-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :      IN THE SUPERIOR COURT OF
                                            :            PENNSYLVANIA
                    Appellee                :
                                            :
              v.                            :
                                            :
STEVEN SHICK,                               :
                                            :
                    Appellant               :          No. 1950 WDA 2014

            Appeal from the Judgment of Sentence October 31, 2014
                in the Court of Common Pleas of Mercer County,
                 Criminal Division, No. CP-43-SA-0000043-2014

BEFORE: FORD ELLIOTT, P.J.E., BOWES and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                        FILED JANUARY 19, 2016

        Steven Shick (“Shick”), pro se, appeals from the judgment of sentence

entered following his summary conviction of defiant trespass.1 We affirm.

        The trial court summarized the factual history underlying the instant

appeal as follows:

               On June 6, 2014, [Shick] attended a Methodist Conference
        at Grove City College.      [Shick’s] purpose for being at the
        conference was to protest the church, and [Shick] stood outside
        the conference site holding a sign displaying messages of, inter
        alia, hypocrisy within the Methodist [C]hurch.        As [Shick]
        continued his protest, Lance Tucker [“Officer Tucker”], a security
        officer for the Methodist Conference, asked [Shick] to leave the
        premises. [Shick] refused.

              In response, [Officer] Tucker informed Kent McFadden
        [“McFadden”], the Assistant Director of Campus Safety at Grove
        City College, of the protest and asked for assistance from the
        college. [] McFadden approached [Shick] and also asked him to
        leave the campus or [McFadden] would have to call the police.

1
    18 Pa.C.S.A. § 3503(b).
J-A29034-15


     [Shick] again refused to leave the premises. [] McFadden then
     contacted the Grove City Police Department. [Grove City Police]
     Officer [Michael] Allias [“Officer Allias”] responded and arrived to
     find … [Shick] still on the premises holding his sign. Officer
     Allias asked [Shick] to leave twice, but [Shick] refused[,] saying
     that [Officer Allias] would just have to arrest him. Officer Allias
     did so, and [Shick] was convicted of defiant trespass[] by
     Magisterial District Judge Neil McEwen on June 25, 2014.

           [Shick] appealed his conviction to [the trial c]ourt. After a
     de novo hearing on October 31, 2014, [the trial c]ourt upheld
     the defiant trespass conviction ….

Trial Court Opinion, 1/13/15, at 1-2.    The trial court sentenced Shick to

seven to fourteen days in jail, and ordered him to pay the costs of

prosecution. Thereafter, Shick filed the instant timely appeal, followed by a

court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters complained

of on appeal.

     Shick presents the following issues for our review:

     I.    Whether trial counsel, William Jack Cline, Esquire
           (“Attorney Cline”), rendered ineffective assistance by not
           presenting certain witnesses, who would have testified that
           Shick had permission to be on the property and protest at
           the Conference?

     II.   Whether the evidence was sufficient to sustain Shick’s
           conviction of defiant trespass where (a) the property is not
           marked as private property; (b) Grove City College does
           not restrict entry or exit by means of security personnel or
           gates; (c) Grove City College failed to notify Shick that he
           is not permitted on the property during the United
           Methodist Annual Conference, (d) Shick had informed
           Patricia Priester (“Priester”), the campus events and
           conference manager, regarding his intention to protest the
           Conference, and she did not prohibit Shick’s presence on
           the property to protest, and, in fact, delegated the matter
           to the Methodist Conference for their response and
           permission; (e) Bishop Thomas Bickerton (“Bishop


                                 -2-
J-A29034-15


            Bickerton”),   the    highest   authority  attending     the
            conference, granted Shick permission to be on campus and
            attend the Conference as a visitor and member of the
            denomination; (f) Shick had registered for the Conference
            and proof of his registration was worn by Shick at the time
            he was contacted by security officers; (e) the Reverend
            Greg Cox (“Reverend Cox”), by email, approved Shick’s
            attendance at the Conference; (g) testimony established
            that Shick was not bothering anyone or protesting in any
            building; and (h) contrary to the charges against him,
            Shick was not protesting the fact of the Conference being
            held on Grove City College campus?

See generally Brief for Appellant at 1-12 (unnumbered).2

      Shick first claims that Attorney Cline rendered ineffective assistance

when he failed to present certain witnesses at trial. See id. at 4. According

to Shick, he had asked Attorney Cline to subpoena Bishop Bickerton,

Reverend Cox, and Bishop Bickerton’s executive secretary. Id. Shick claims

that the testimony of those witnesses “would have been so important to

prove without a doubt their approval of my presence and conduct at this




2
   “Although this Court is willing to liberally construe materials filed by a pro
se litigant, pro se status confers no special benefit upon the appellant.”
Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005) (citing
Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa. Super. 2003)). “To the
contrary, any person choosing to represent himself in a legal proceeding
must, to a reasonable extent, assume that his lack of expertise and legal
training will be his undoing.”           Adams, 882 A.2d at 498 (citing
Commonwealth v. Rivera, 685 A.2d 1011 (Pa. Super. 1996)). While the
defects in Shick’s brief are numerous, and warrant dismissal of the appeal,
we decline to do so in this instance.



                                   -3-
J-A29034-15


2014 Annual Conference.” Id.

        Generally, claims of ineffective assistance of counsel are to be deferred

to collateral review under the Post Conviction Relief Act (“PCRA”). 3     Under

the plain language of the PCRA, an appellant is only eligible for post-

conviction relief if he is “currently serving a sentence of imprisonment,

probation or parole for the crime.”         42 Pa.C.S.A. § 9543(a)(1).       Our

Supreme Court has declined to create an exception to this rule where the

appellant was serving a “short sentence.” Commonwealth v. O’Berg, 880

A.2d 597, 602 (Pa. 2005).            Accordingly, we cannot address Shick’s

ineffectiveness claim in this direct appeal.4

        Shick next challenges the sufficiency of the evidence underlying his

conviction of defiant trespass. In his pro se brief, Shick refers to testimony

indicating that he had permission to protest during the conference. Brief for

Appellant at 10 (unnumbered).         Shick points out that he had informed

Officer Tucker that Reverend Cox had granted him permission to protest.

Id.    Shick further argues that Officer Tucker refused Shick’s request to

consult with Reverend Cox and Bishop Bickerton. Id. According to Shick,

he “was a victim of very poor communication that could have been corrected

by a simple call to either Reverend [] Cox or Bishop [Bickerton].” Id.


3
    See 42 Pa.C.S.A. §§ 9541-9546.
4
  Even if we could address Shick’s ineffectiveness claim, we would conclude
that he is not entitled to relief for the reasons stated in the trial court’s
January 13, 2015 Opinion. See Trial Court Opinion, 1/13/15, at 4.


                                    -4-
J-A29034-15


      In reviewing a challenge to the sufficiency of the evidence, we

evaluate the record “in the light most favorable to the verdict winner[,]

giving the prosecution the benefit of all reasonable inferences to be drawn

from the evidence.”    Commonwealth v. Bibbs, 970 A.2d 440, 445 (Pa.

Super. 2009) (citation omitted).

      Evidence will be deemed sufficient to support the verdict when it
      established each element of the crime charged and the
      commission thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty, and may sustain its burden by means of
      wholly circumstantial evidence.[5] Significantly, [we] may not
      substitute [our] judgment for that of the factfinder; if the record
      contains support for the convictions they may not be disturbed.

Id. (citation and quotation marks omitted, footnote added).        “Any doubt

about the defendant’s guilt is to be resolved by the factfinder unless the

evidence is so weak and inconclusive that, as a matter of law, no probability

of fact can be drawn from the combined circumstances.” Commonwealth

v. Scott, 967 A.2d 995, 998 (Pa. Super. 2009).

      Upon our review of the parties’ briefs, and the certified record, we

agree with the sound reasoning of the trial court, as stated in its Opinion,

that Shick’s claim lacks merit. See Trial Court Opinion, 1/13/15, at 4-6. We

therefore affirm on the basis of the trial court’s Opinion with regard to this

claim. See id.; see also Commonwealth v. Toland, 995 A.2d 1242, 1245

5
  “[C]ircumstantial evidence is reviewed by the same standard as direct
evidence—a decision by the trial court will be affirmed so long as the
combination of the evidence links the accused to the crime beyond a
reasonable doubt.” Commonwealth v. Bricker, 882 A.2d 1008, 1014 (Pa.
Super. 2005) (internal quotation marks and citation omitted).


                                   -5-
J-A29034-15


(Pa. Super. 2010) (stating that the trier of fact, while passing upon the

credibility of witnesses and the weight of the evidence produced, is free to

believe all, part or none of the evidence); Commonwealth v. Manley, 985

A.2d 256, 262 (Pa. Super. 2009) (recognizing that an appellate court cannot

substitute its judgment for that of the trier of fact).

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/19/2016




                                   -6-
                                                                                   Circulated 12/17/2015 04:21 PM




    IN THE COURT OF COMMON PLEAS OF MERCER COUNTY, PENNSYLVANI
                            CRIMINAL
                                                                                                             .......,       ..
                                                                                                                        - -·-
                                                                                          0                  =          ---
                                                                                          r                             .. : ·,
                                                                                          "1      e.
                                                                                          :::cJ ""-.-·-
                                                                                                             c:.n
                                                                                                             c.,
                                                                                                                        c.=;
    COMMONWEALTH OF                                                                       A -···             ):;:,.
                                                                                                             -.,,.
                                                                                                .·--
                                                                                                             ..,_
    PENNSYLVANIA,                                                                         -r-; r:··:
                                                                                          r                             -- ·
                                                                                          =-                 w
                                                                                                                        . '\
                                                        No. SA 2014-43                    0      .,,< ••••              .-'..}




                   v.                                                                     ::D
                                                                                          r,,    -           :,:::,
                                                                                          C)     ,,,.-.      ::r,:      »:
                                                                                          -
                                                                                          U) 'r-r--,
                                                                                                             co         ,=,
                                                                                                                        (j-

    STEVEN SHICK,                                                                         --i C·
                                                                                          rn --
                                                                                          ;:J '"             Ul
         Defendant.                                                                                          (.}l



                                            1925 OPINION

         Defendant Steven Shick has appealed to the Superior Court of Pennsylvania this

Court's October 31, 2014 Order finding Defendant guilty of defiant trespass, in violation

of 18 Pa.C.S.A. § 3503(b). To the best of its ability, this Court understands Defendant to

raise two main issues for appeal in his pro se "Statement of Issues for Complaint of

                                                           1
Appeal to the Superior Court of Pittsburgh, PA":

                  1.       Ineffective Attorney: William Jack Cline
                           a. Attorney Cline did not subpoena all the witnesses
                               I requested to prove my not guilty plea.
                           b. Attorney Cline excused one witness Reverend
                               Greg Cox from appearing in court at my request.
                               Greg Cox did not give a complete or correct
                               statement to Attorney Cline - Attorney Cline did
                               not investigate his claims thoroughly.
                  2.       The charges against me in the police criminal report
                           are false. Attorney Cline neglected to enter and prove
                           they were false.
                           a. False charge: I was protesting the Methodist
                               convention currently in session.
                           b. False charge: that I was not licensed or privileged
                               to be on Grove City College Campus and remain
                               there.


(Statement of Issues for Complaint of Appeal to the Superior Court of Pittsburgh, PA, 1-
7).

I
  This Court lists Defendant's issues on appeal nearly identically to the way Defendant does in his
statement.
                  ,
                 {.                                                   Circulated 12/17/2015 04:21 PM




                                    BACKGROUND

       On June 6, 2014, Defendant attended a Methodist Conference at Grove City

College. Defendant's purpose for being at the conference was to protest the church, and

Defendant stood outside the conference site holding a sign displaying messages of, inter

alia, hypocrisy within the Methodist church. As Defendant continued his protest, Lance

Tucker, a security officer for the Methodist Conference, asked Defendant to leave the

premises. Defendant refused.


       In response, Mr. Tucker informed Kent McFadden, the Assistant Director of

Campus Safety at Grove City College, of the protest and asked for assistance from the

college. Mr. McFadden approached Defendant and also asked him to leave campus or

that he would have to call the police. Defendant again refused to leave the premises. Mr.

McFadden then contacted the Grove City Police Department. Officer Allias responded

and arrived to find Defendant, Steven Shick, still on the premises holding his sign.

Officer Allias asked the Defendant to leave twice, but Defendant refused saying that he

would just have to arrest him. Officer Allias did so, and Defendant was convicted of

violating 18 Pa.C.S.A. § 3503(b)(l), defiant trespass, by Magisterial District Judge Neil

McEwen on June 25, 2014.


       Defendant appealed his conviction to this Court. After a de nova hearing on

October 3 I, 2014, this Court upheld the defiant trespass conviction below. The evidence

from the Commonwealth overwhelmingly demonstrated that Defendant was trespassing

on Grove City College property and that he refused to leave. Defendant's defense at the

hearing was that Defendant had permission by the Methodist Conference to protest

outside the event space. However, the Commonwealth presented evidence that the



                                             2
                                                                         Circulated 12/17/2015 04:21 PM




Methodist Conference reserved to right to have Lance Tucker ask Defendant to stop

protesting, if he found Defendant to be a disruption. Further, the Commonwealth

provided testimony that Grove City College still maintained security responsibilities

during these events and that the college could respond to disturbances on campus.


        Defendant has submitted a prose Statement of Issues for Complaint of Appeal to

the Superior Court of Pittsburgh, PA, where Defendant lists two issues, one of which

relates to alleged errors by defense counsel. The remaining issue relates to Defendant's

"privilege" and "preparedness"    to protest the Methodist Convention.


                                        DISCUSSION

        Defendant inartfully raises two issues on appeal. The Court interprets these issues

as 1) ineffective assistance of counsel and 2) sufficiency of the evidence. For the reasons

discussed below, the ineffective assistance claim would be more appropriately reviewed

collaterally, and the sufficiency of the evidence claim is without merit.

        A.      Defendant's claims against counsel William Cline

        In his first issue on appeal, Defendant claims that his counsel failed to subpoena

witnesses and to thoroughly investigate certain claims. This essentially amounts to a

claim of ineffective assistance of counsel. Regarding these types of claims on direct

appeal, the Superior Court has stated "as a general rule, a petitioner should wait to raise

claims of ineffective assistance of trial counsel until collateral review." Com. v. Grant,

813 A.2d 726, 738 (Pa. Super. Ct. 2003). The Superior Court adopted this rule, at least in

part, because ineffective assistance   claims are often not apparent on the record. Id. at 737.

The Grant court suggested that exceptions to the general rule could exist when "there has

been a complete or constructive denial of counsel or that counsel has breached his or her



                                                3
                                                                       Circulated 12/17/2015 04:21 PM




duty of loyalty." Id, fn 14. However, Defendant has not asserted any such complete

denial of counsel or a breach of the duty of loyalty.

       Here, Defendant alleges that his attorney failed to subpoena all of the witnesses

that Defendant requested. Defendant further alleges that his attorney failed to investigate

the claims of a Reverend Greg Cox. The record lacks any facts indicating which

witnesses Defendant's counsel purportedly failed to subpoena. In his statement listing

issues on appeal, Defendant does not name specific witnesses that his attorney refused to

subpoena (except Reverend Greg Cox) or how subpoenaing any of those witnesses would

have created a reasonable probability that the outcome of the proceedings would have

been different. Because the record is devoid of necessary facts, it is more appropriate for

Defendant to raise this issue on collateral review, as per Grant.


       B.      Defendant's claims of false charges

       In his second issue on appeal, Defendant claims that the charges brought against

him are false. Essentially Defendant argues that he had a right to protest at the college at

the time he was arrested. This Court interprets Defendant's language to raise a

sufficiency of the evidence challenge, contending that the Commonwealth did not prove

beyond a reasonable doubt that Defendant was guilty of defiant trespass. Assuming this

to be the crux of Defendant's issue, it is without merit.

       Regarding sufficiency of the evidence, the Superior Court has stated:

               The standard we apply in reviewing the sufficiency of the
               evidence is whether viewing all the evidence admitted at trial
               in the light most favorable to the verdict winner, there is
               sufficient evidence to enable the fact-finder to find every
               element of the crime beyond a reasonable doubt. In applying
               the above test, we may not weigh the evidence and substitute
               our judgment for the fact-finder. In addition, we note that the



                                              4
                                                                       Circulated 12/17/2015 04:21 PM




                 facts and circumstances established by the Commonwealth
                 need not preclude every possibility of innocence. Any
                 doubts regarding a defendant's guilt may be resolved by the
                 fact-finder unless the evidence is so weak and inconclusive
                 that as a matter of law no probability of fact may be drawn
                 from the combined circumstances. The Commonwealth may
                 sustain its burden of proving every element of the crime
                 beyond     a reasonable doubt by means of wholly
                 circumstantial evidence. Moreover, in applying the above
                 test, the entire record must be evaluated and all evidence
                 actually received must be considered. Finally, the trier of
                 fact while passing upon the credibility of witnesses and the
                 weight of the evidence produced, is free to believe all, part
                 or none of the evidence.

Com. v. Snyder, 870 A.2d 336, 350 (Pa. Super. Ct. 2005). In order to find the defendant

guilty of defiant trespass, the Commonwealth must demonstrate that Defendant, knowing

that he is not licensed or privileged to do so, entered or remained in any place as to which

notice against trespass is given. 18 Pa.C.S.A. § 3503(b)(l).   Notice can be given by direct

communication with the actor or through a posting in a manner prescribed by law. 18

Pa.C.S.A. § 3503(b)(l)(i),   (ii).

         At the hearing, Kent McFadden and Officer Allias testified that Defendant had

been asked by several individuals to stop protesting and to leave campus at least four

times. Hearing Transcript, pp. 5, 7. Defendant also admitted to protesting on the campus

at the time he was arrested. Hearing Transcript, p. 28. Defendant's primary defense at the

hearing was that he had been in contact with people in the Methodist Conference and that

he had permission    to protest outside the conference. However, the Commonwealth

provided credible testimony stating that Grove City College still maintained the right to

oversee security of these events and, if necessary, to ask people to leave. Hearing

Transcript,   p. 15. Further, Defendant admitted that even though he had an agreement with

the Methodist Conference that he could protest outside the event, he could still be asked



                                               5
                                                                                        Circulated 12/17/2015 04:21 PM
~   I   •   •




                to stop protesting by Lance Tucker if it was determined that he was causing a disruption.

                Hearing Transcript, pp. 30-31.

                       This Court found the testimony of the Commonwealth witnesses to be fully

                credible. Further, this Court found that Defendant's defense (i.e., that he had permission

                to protest from the Methodist Conference) did not negate the charge of defiant trespass

                after Defendant was asked to leave the campus by Lance Tucker, Kent McFadden, and

                Officer Allias, yet Defendant refused to do so. Defendant was given multiple warnings

                that he would be arrested if he did not leave, and Defendant still chose to remain on the

                campus protesting. The Commonwealth proved beyond a reasonable doubt that

                Defendant is guilty of defiant trespass. As such, there is sufficient evidence for

                Defendant's conviction and therefore this issue is without merit.



                       Accordingly, the Superior Court should reject Defendant Steven Shick's appeal

                and uphold this Court's Order finding Defendant guilty of defiant trespass.




                                                              BY THE COURT,




                                                           ~--'- -\       _·_,J.
                                                              Robert G. Yeatts, Judge




                                                                      6